57 N.J. 234 (1970)
271 A.2d 425
SHIRLEY YERZY AND RICHARD YERZY, HER HUSBAND, PLAINTIFFS-RESPONDENTS,
v.
DAVID LEVINE, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 27 and November 9, 1970.
Decided December 7, 1970.
*235 Mr. John J. Francis, Jr., argued the cause for appellant (Mr. Richard E. Brennan, on the brief; (Messrs. Shanley and Fisher, attorneys).
Mr. Lawrence D. Smith argued the cause for respondents (Messrs. Hein, Smith, Mooney and Berezin, attorneys).
PER CURIAM.
The Appellate Division reversed a judgment for defendant, 108 N.J. Super. 222 (1970), and we granted defendant's petition for certification, 55 N.J. 587 (1970).
The judgment of the Appellate Division is affirmed for the reasons given by it, with the modification that under the facts of this case (1) the question with respect to the statute of limitations is whether plaintiff brought this action within two years after plaintiff knew or had reason to know that plaintiff might have a basis for a claim against the defendant, and (2) in the light of defendant's conversations with plaintiff before the further surgery by Dr. Glenn, the jury, in considering that question, may take into account the alleged omission of Dr. Glenn to tell plaintiff that the common hepatic duct had been severed and the omission of defendant to tell plaintiff that Dr. Glenn had so informed him.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  none.